Case 19-23079-JAD Doc 68-2 Filed 03/03/20 Entered 03/03/20 20:10:25 Desc
                 Exhibit A - RealVitalize Program Page 1 of 4
                                                              EXHIBIT "A"
Case 19-23079-JAD Doc 68-2 Filed 03/03/20 Entered 03/03/20 20:10:25   Desc
                 Exhibit A - RealVitalize Program Page 2 of 4
Case 19-23079-JAD Doc 68-2 Filed 03/03/20 Entered 03/03/20 20:10:25   Desc
                 Exhibit A - RealVitalize Program Page 3 of 4
Case 19-23079-JAD Doc 68-2 Filed 03/03/20 Entered 03/03/20 20:10:25   Desc
                 Exhibit A - RealVitalize Program Page 4 of 4
